Citation Nr: 0714182	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  04-19 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether the character of the appellant's discharge is a bar 
to VA benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel



INTRODUCTION

The appellant had active service from February 1968 to 
November 1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2004 by the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina, Regional Office (RO).


FINDINGS OF FACT

1.  The appellant enlisted on February 9, 1968, with a 3 year 
period of obligation.  The appellant was given a short-term 
honorable discharge on October 2, 1969, and reenlisted on 
October 3, 1969.  The appellant was discharged under 
conditions other than honorable on November 28, 1972.  

2.  The appellant committed acts involving moral turpitude 
and willful misconduct prior to February 1971.  

3.  The appellant was not insane at the time he committed the 
offenses that led to his discharge.

4.  The appellant was not eligible for an unconditional 
discharge at the expiration of his original enlistment 
period.  


CONCLUSION OF LAW

The character of the appellant's discharge from service is a 
bar to the receipt of VA benefits.  38 U.S.C.A. § 5303 (West 
2002); 38 C.F.R. §§ 3.12(d), 3.354 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a person is seeking VA benefits, it first must be shown 
that the service member, upon whose service such benefits are 
predicated, has attained the status of veteran.  Holmes v. 
Brown, 10 Vet. App. 38, 40 (1997).  "The term veteran means a 
person who served in the active military, naval or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable."  38 U.S.C.A. § 101(2). 

A review of the appellant's service records show that he 
enlisted in the United States Army on February 9, 1968 for a 
3 year period of obligated service.  He subsequently received 
an honorable short-term discharge on October 2, 1969, for the 
sole purpose of reenlistment.  He reenlisted on October 3, 
1969.  On January 20, 1971, the appellant was convicted of 
forgery, several counts of uttering, and several counts of 
giving worthless checks.  He was sentenced to 7 years 
imprisonment.  On November 28, 1972 the appellant was 
discharged under conditions other than honorable due to a 
felony and misdemeanor convictions in January 1971 and 4 
absences without leave (AWOLs).  

The appellant has applied to the Board for the Correction of 
Military Records to upgrade his discharge.  The request was 
denied in June 1998 and December 2002.  See December 2002 
decision.  Consequently, the initial discharge stipulation, 
"conditions other than honorable", stands.  

Although the appellant was not discharged under 
"dishonorable" conditions, 38 C.F.R. § 3.12(d)(3) states 
that a discharge because of an offense involving moral 
turpitude, which generally includes conviction of a felony, 
is considered to have been issued under dishonorable 
circumstances.  38 C.F.R. § 3.12 additionally stipulates that 
a discharge or release because of willful and persistent 
misconduct will be considered to have been issued under 
dishonorable conditions, even if the official discharge 
character is "discharge under other than honorable 
condition," if it is shown that the discharge was because of 
the willful and persistent misconduct.  A discharge because 
of a minor offense will not be considered willful and 
persistent misconduct if service was otherwise honest, 
faithful and meritorious.  38 C.F.R. § 3.12

The evidence of record indicates that the appellant was 
discharged after being convicted of a forgery (a felony), 
several counts of uttering (felony) and several counts of 
giving worthless checks (misdemeanor).  These are offenses of 
moral turpitude.  See Hagarty v. U.S., 449 F.2d 352 (Ct. Cl. 
1971) ("Offenses such as larceny, fraudulently making and 
uttering bad checks, and the like, involve moral turpitude 
and are not to be treated as minor.)  As such, the 
appellant's discharge is considered to have been under 
dishonorable conditions.  

As stated above, a dishonorable discharge is generally a bar 
to benefits.  The regulations provide an exception, however, 
for cases where it is found that the person was insane at the 
time of committing the offense causing such discharge or 
release.  38 U.S.C.A. § 5103(b) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.12(b) (2006).  An insane person is one who, 
"due to a disease (1) "exhibits ... a more or less prolonged 
deviation from his normal method of behavior"; (2) 
"interferes with the peace of society"; or (3) "has so 
departed ... from the accepted standards of the community to 
which by birth and education he belongs as to lack the 
adaptability to make further adjustment to the social customs 
of the community in which he resides."  See 38 C.F.R. 
§ 3.354; Struck v. Brown, 9 Vet. App. 145, 152 (1996)(citing 
Zang v. Brown, 8 Vet. App. 246, 252-53 (1995)).  Mental 
illness is not identical to "insanity."  See Zang v. Brown, 
8 Vet. App. 246, 252-53 (1995).  

The appellant has submitted statements from a private 
psychiatrist which report that the psychiatrist has diagnosed 
the appellant with "post-traumatic stress disorder (PTSD), 
delayed type."  Se, e.g., February 2002 Carlson statement.  
By its nature, that diagnosis means that the appellant did 
not have PTSD concurrent with the acts that led to his 
discharge.  There is no evidence that the appellant was 
insane at the time of committing the acts that led to his 
discharge.  Consequently, this exception is not applicable, 
and the character of discharge is considered a bar to VA 
benefits.  

The appellant has argued that he deserves benefits based on 
his initial honorable discharge in October 1969.  This 
discharge was a "short-term discharge," conditional on the 
appellant's reenlistment, however.  In general, a discharge 
must be unconditional for it to enable a person to receive 
benefits.  38 C.F.R. § 3.13(c) states, however, that a 
discharge will be deemed to have been unconditional if, but 
for the intervening reenlistment, a service member would have 
been eligible for an other than dishonorable discharge at the 
end of his first period of obligated service.  In this case, 
but for an intervening reenlistment in October 1969, the 
appellant would have completed his initial period of 
obligated enlistment on February 9, 1971.  The record reveals 
that the appellant would not have been eligible for discharge 
under other than dishonorable conditions on February 9, 1971, 
because he had already been convicted of the crimes that led 
to his discharge.  Consequently, the conditional honorable 
discharge in 1969 does not confer entitlement to benefits.

Duty to notify and assist
In November 2001 and May 2002, the agency of original 
jurisdiction (AOJ) sent letters to the appellant, informing 
him that his claims for service connection would not be 
processed because he was not entitled to VA benefits.  The 
letters told the appellant what he could do to upgrade or 
correct his character of discharge.  The appellant filed this 
claim in November 2003, after the Board for the Correction of 
Military Records denied his request for an upgrade in the 
character of discharge in December 2002.  

A January 2004 administrative decision and a February 2004 
Statement of the Case provided the appellant with the 
regulations applicable for this claim.  In July 2004, the AOJ 
sent the appellant a letter providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claim 
was subsequently readjudicated, without taint from the prior 
decisions, no prejudice has been alleged, and none is 
apparent from the record.  The VA has done everything 
reasonably possible to assist the appellant with respect to 
his claim for benefits, such as obtaining service records, 
obtaining post-service medical records, and providing a 
personal hearing.  The foregoing evidence indicates that the 
duty to notify and assist has been met.






ORDER


The character of the appellant's discharge from military 
service constitutes a bar to VA benefits; the appeal is 
denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


